Exhibit 10.1
[c77903p7790301.gif]

EPICEPT GmbH Gerrn Dr. Oliver Wiedemann Goethestr. 4 80336 Munchen Programm
Beteiligungskapital fur kleine Technologleunternehmen hier: Prolongation der
Ruckzahlungsvereinbarung Sehr geehrter Herr Dr. Wiedemann, vielen Dank fur lhr
Schreiben vom 11. November 2008. Aufgrund des von lhnen geschilderten
Sachverhaltes sind wir bereit, 1.) die Ruckzahlungsvereinbarung vom 17./20.
Dezember 2007 bis zum 30. Juni 2009 zu verlangern unter der Bedingung, dass 2.)
die seit dem 01. Juli 2008 bis zum 31. Dezember 2008 aufgelaufene Festvergutung
in Hohe von 56.000,01 EUR bezahlt sowie der Halbjahresbericht per 30.
September 2008 in das Internetportal VContarget eingestellt wird. Der Zinsbetrag
ist zum 01. Januar 2009 ohne Abfuhrungen an lhr zustandiges Finanzamt direkt an
die lhnen bekannte Bankverbindung der KfW zu unerweisen. Vom 01. Januar 2009 an
genten die Regelungen der Ruckzahlungsvereinbarung unverandert fort. Dieses
Schreiben haben wir in zweifacher ausfertigung as Sie versandt und bitten Sie,
uns lhr Einverstandnis zu der vorgeschlagenen VBorgehensweise durch lhrs
Unterschrift auf dem dafur vorgesehenen Feld zu dokumentieren und uns ein
Exemplar zuruck zu senden.

 

 



--------------------------------------------------------------------------------



 



[c77903p7790302.gif]

Einverstanden: Munchen, den EpiCept GmbH Fur Ruckfragen stehen wir lhnen gerne
zur Verfugung. Mit freundlichen tbg Technologie-Beteiligungs-Gesellschaft mbH
Michael Steinmetzer Andreas Jahn

 

 